LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUMTELEPHONE: (213) 381-7450 EMAIL: gblum@gblumlaw.comFACSIMILE: (213) 384-1035 December 5, 2011 Ms. Maryse Mills-Apenteng SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re:Coroware, Inc. Response to telephonic staff comments of December 1, 2011 Preliminary Information Statement on Schedule 14C Filed November 29, 2011 File No. 000-33231 Dear Ms. Mills-Apenteng: Enclosed is a redlined Preliminary Information Statement on Schedule 14C, Amendment No.2, indicating changes from the last version of the document filed on November 29, 2011. The changes are made in response to telephonic staff comments of December 1, 2011. The paragraph headings below indicate the location in the accompanying redlined document of our responses to your telephonic comments. We Are Not Asking You For a Proxy and You Are Requested Not to Send a Proxy Page 3: We have added the following phrase to the end of the first sentence of this section: “…and extinguish legacy debt.” Increase in the Number of Authorized Shares of Common Stock, Page 5: In response to telephonic staff comments, we have modified the last and next-to-last paragraphs of this section to indicate that the Company does currently anticipate using the increased number of authorized shares for the purpose of converting and extinguishing its legacy debt, and that doing so would minimally require the issuance of approximately one billion authorized common shares. -1- Also, as requested, accompanying this response is a written statement from Coroware, Inc. containing express acknowledgments as requested in your comment letter. As well, a red-lined copy of the Preliminary Information Statement as revised to satisfy the telephonic comments is included. We believe the foregoing changes have adequately addressed the Commission’s comments. If you have any question or require anything further, please feel free to call me at 213-381-7450. Sincerely yours, /s/ Gary L. Blum Law Offices of Gary L. Blum, cc: L. Spencer -2-
